DETAILED ACTION
	Applicant’s response of September 26, 2022 has been fully accepted.  Claims 23, 24, 31, 32, 36, 43 and 44 are amended and claims 46 and 47 are added.  Claims 23-47 are pending.
	It is noted that claim 33 has an incorrect claim modifier.  Claim 33 is previously presented and is not withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31 and 44 are objected to because of the following informalities: 
Regarding claim 31, in line 2, it appears that the number “2” should be a subscript both places it appears.  In line 3, the word “and” should be deleted.
Regarding claim 44, in line 2, the word “from” should be replaced with “comprising.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, in lines 3 and 4, it is not clear what is meant by an n-functional initiator and an m-functional coupling agent.  The instant specification does not define these terms.  Therefore, this claim is unclear as to the definition of variables X and Y.  Additionally, variables S and B are defined in claim 23 and stating that they are “as defined above” is confusing.  Claim 23 defines these variables and that is sufficient.

Allowable Subject Matter
Claims 23-30, 32-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 23 and 24 are each directed to a composition comprising a graft-ABS copolymer, an alpha-methylstyrene and acrylonitrile copolymer, a styrene-acrylonitrile copolymer, and a terpolymer of an α, β ethylenically unsaturated cyclic anhydride, an aromatic vinyl monomer, and a maleimide monomer.  Claim 23 also comprises an elastomeric block copolymer (E) and claim 24 also comprises an elastomeric block copolymer (E’).  The terpolymer is comprised of 13% to 27% by weight of the α, β ethylenically unsaturated cyclic anhydride, 60% to 74% by weight of the aromatic vinyl monomer, and 13% to 27% by weight of the maleimide monomer.  The closest prior art of record, Jung et al. (US 2017/0292017), teaches a thermoplastic resin composition comprising an ABS graft copolymer, an alpha-methylstyrene-acrylonitrile copolymer, a terpolymer of N-phenylmaleimide-styrene-maleic anhydride, and a styrene-acrylonitrile copolymer.  Jung et al. does not teach the inclusion of an elastomeric block copolymer (E) or (E’) as required by the claims.  These polymers are known in the art as Knoll et al. (US 2016/0355673) teaches block copolymer (E) and Ando et al. (JP 5-279549) teaches block copolymer (E’), but there is no motivation available in the prior art of record or in the knowledge available to one of ordinary skill in the art to combine the teaching of these references with that of Jung et al.  Additionally, while Jung et al. teaches the general terpolymer, it does not teach the claimed amounts of each monomer within the terpolymer and there is no teaching or motivation available to modify those amounts to fall into those claimed.  Therefore, for all of these reasons, claims 23-30, 32-43, and 45-47 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 9, filed September 26, 2022, with respect to the claim objections of claims 23 and 24, the rejection under 35 U.S.C. 101 and 112(a) of claims 43 and 44, and the rejection under 35 U.S.C. 112(b) of claims 32 and 36 have been fully considered and are persuasive.  The objections and rejections as set forth have been withdrawn.  
However, new objections are made to claims 31 and 44 and the rejection of claim 31 under 35 U.S.C. 112(b) has been maintained as the claim has not been amended to overcome the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767